DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,175,011 to Courvoisier et al. (hereafter Courvoisier) and Patent Application Publication No. 2017/0136747 to Torradas et al. (hereafter Torradas).
Regarding claim 1, Courvoisier discloses the claimed invention, especially a first seal connecting the first and second walls wherein the first seal comprises a first part (7) extending from a first edge to a second edge (Fig. 3), a second part (upper portion of central weld region 11) extending into a header (4) and a third part (lower portion of central weld region 11) extending into a product space; and a tear initiator comprising a slit (slot 8; column 3, lines 21-27; column 3, lines 46-51; column 3, lines 55-58; column 3, lines 67-68 through column 4, lines 1-3) with a linear continuity (edge 9) starting at a point within the header comprising an unsealed portion of the header and extending to a point within the first seal (Fig. 3).  However, Courvoisier does not disclose first and second walls of the bag comprising heat shrinkable film.  Torradas teaches that it is known in the art to use heat shrinkable film (paragraph [0214]) in an analogous bag (paragraph [0241]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use heat shrinkable film for the first and second walls of the Courvoisier bag, as in Torradas, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 2, Courvoisier discloses the header further comprises a first assistor and a second assistor (column 3, lines 36-51).
Regarding claim 4, Courvoisier discloses the second part of the first seal (upper portion of central weld region 11) comprises more than one sealed section (Fig. 3).
Regarding claim 5, Courvoisier discloses the second part of the first seal (upper portion of central weld region 11), the third part of the first seal (lower portion of central weld region 11) and the tear initiator (8) are each located at an approximate center of the first part of the first seal (Fig. 3).
Regarding claim 7, Courvoisier discloses the tear initiator (8) extends from a location spaced from the fourth edge to a location within the first seal and extends through the entire thickness of each of the first wall and the second wall (Fig. 3).
Regarding claim 8, Torradas discloses a multilayer heat shrinkable bag (paragraph [0202]).  Therefore, using the heat shrinkable film for the first and second walls of the Courvoisier bag, as in Torradas and discussed above, meets the recitation “the first wall and the second wall each comprise a multilayer heat shrinkable film.”
Regarding claim 11, Courvoisier discloses the claimed invention, especially a tear initiator comprising a slit (slot 8; column 3, lines 21-27; column 3, lines 46-51; column 3, lines 55-58; column 3, lines 67-68 through column 4, lines 1-3) with a linear continuity (edge 9) having a first point within an unsealed portion of the header and extending to a second point within the first seal (Fig. 3).  However, Courvoisier does not disclose the bag comprising a multilayer heat shrinkable film.  Torradas teaches that it is known in the art to use a multilayer heat shrinkable film (paragraphs [0202] and [0214]) in an analogous bag (paragraph [0241]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a multilayer heat shrinkable film for the Courvoisier bag, as in Torradas, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 12, Courvoisier discloses the linear continuity (edge 9) of the tear initiator extends from the first point within the header (4) to the second point, positioned with linear continuity to the second part of the first seal and the third part of the first seal (Fig. 3).
Regarding claim 13, Courvoisier discloses the linear continuity (edge 9) of the tear initiator extends from the first point within the header to second point within the first part of the first seal (Fig. 3).
Regarding claim 14, Courvoisier discloses the linear continuity (edge 9) of the tear initiator extends from the first point within the header (4) to a point within the second part of the first seal (lower portion of central weld region 11; Fig. 3).

Claims 1, 2, 4-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,806,280 to Su.
Regarding claim 1, Su discloses the claimed invention, especially a first seal (54) comprising a first part extending from a first edge to a second edge in a shrink bag (Fig. 14).  Su further discloses a tear initiator (sealed notch 58) extending from a location on a fourth edge of the bag (Figs. 14-15; which depicts the fourth edge of the bag as an outer boundary of a bag header).  The tear initiator (58) of Su comprises a slit (sealed notch) positioned with linear continuity starting at a point within the header (i.e., the outer boundary of the bag header) comprising an unsealed portion of the header and extending to a point within the first seal (Fig. 14).  However, this embodiment of Su does not disclose a second part extending into a header and a third part extending into a product space.  Su teaches that it is known in the art to form a “sealed” notch (with sealing element 74; Figs. 17-18) that intersects a first seal (formed with main sealing element 72/78; Figs. 17-18) in an analogous bag, which meets the recitation “the first seal comprises a first part extending from the first edge to the second edge, a second part extending into a header and a third part extending into a product space”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the first seal with a first seal comprises a first part extending from the first edge to the second edge, a second part extending into a header and a third part extending into a product space in the Su bag, as suggested in Su, in order to provide a sealed notch that can be used to initiate opening the bag.
Regarding claim 2, Su the header further comprises a first assistor (59) and a second assistor (portion of the header adjacent the notch 58 and opposite the tear tab 59).
Regarding claim 4, forming the sealed notch in Su, as discussed above, meets the recitation “the second part of the first seal comprises more than one sealed section.”
	Regarding claim 5, Su discloses the claimed invention, as discussed above, except for the second part of the first seal, the third part of the first seal and the tear initiator are each located at an approximate center of the first part of the first seal.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention locate the second part of the first seal, the third part of the first seal and the tear initiator to an approximate center of the first part of the first seal in the Su bag, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 6, Su discloses the tear initiator (58) extends from a location on the fourth edge (Figs. 14-15).
	Regarding claim 9, Su discloses the claimed invention, as discussed above, especially the third edge being arcuate.  However, Su does not disclose the fourth edge being arcuate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the fourth edge arcuate in the Su bag, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Moreover, it would have been an obvious matter of design choice to make the fourth edge in the Su bag arcuate or whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 10, Su teaches the main sealing element (78) is arcuate (Fig. 18).  Therefore, forming a “sealed” notch (with sealing element 74; Figs. 17-18) that intersects a first seal (formed with main sealing element 78; Fig. 18) in the Su bag, as discussed above, meets the recitation “the first part of the first seal is arcuate.”

Claims 7, 8, 11-14 , and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,806,280 to Su and Patent Application Publication No. 2008/0292225 to Dayrit et al. (hereafter Dayrit).
Regarding claim 7, Su discloses the claimed invention, as discussed above, especially the tear initiator extending to a location within the first seal and extending through the entire thickness of each of the first and second walls.  However, Su shows the tear initiator extending from the fourth edge instead of from a location spaced from the fourth edge.  Dayrit shows a tear initiator extending from a location spaced from the fourth edge.  Therefore, because these two locations were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the tear initiator extending from the fourth edge for the tear initiator extending from a location spaced from the fourth edge in the Su bag.
	Regarding claim 8, Su discloses the claimed invention, as discussed above, except for first and second walls each comprising a multilayer heat shrinkable film.  Dayrit teaches that it is known in the art to form first and second walls from a multilayer heat shrinkable film in an analogous bag.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a multilayer heat shrinkable film for first and second walls in the Su bag, as in Dayrit, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
	Regarding claim 11, Su discloses the claimed invention, especially a first seal (54) comprising a first part separating a header and a product space in a shrink bag (Fig. 14).  Su further discloses a tear initiator (sealed notch 58) extending from a location on a fourth edge of the bag (Figs. 14-15; which depicts the fourth edge of the bag as an outer boundary of a bag header).  The tear initiator (58) of Su comprises a slit (sealed notch) positioned with linear continuity having a first point within unsealed portion of the header and extending to a second point within the first seal (Fig. 14). However, this embodiment of Su does not disclose a second part extending into a header and a third part extending into a product space.  Su teaches that it is known in the art to form a “sealed” notch (with sealing element 74; Figs. 17-18) that intersects a first seal (formed with main sealing element 72/78; Figs. 17-18) in an analogous bag, which meets the recitation “the first seal comprises a first part separating a header and a product space, a second part extending into the header, and a third part extending into the product space”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the first seal comprises a first part separating a header and a product space, a second part extending into the header, and a third part extending into the product space in the Su bag, as suggested in Su, in order to provide a sealed notch that can be used to initiate opening the bag.
	Furthermore, Su discloses the claimed invention, as discussed above, except for the bag comprising a multilayer heat shrinkable film.  Dayrit teaches that it is known in the art to form an analogous bag from a multilayer heat shrinkable film.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a multilayer heat shrinkable film for the Su bag, as in Dayrit, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
	Regarding claim 12, insofar as the tear initiator is formed by the second and third parts of the first seal, as discussed above, making the first seal comprises a first part separating a header and a product space, a second part extending into a header and a third part extending into a product space in the Su bag, as suggested in Su and discussed above, meets the recitation “the tear initiator extends from the first point within the header to the second point, positioned with linear continuity to the second part of the first seal and the third part of the first seal.”
	Regarding claim 13, insofar as the tear initiator is formed by the second and third parts of the first seal, as discussed above, making the first seal comprises a first part separating a header and a product space, a second part extending into a header and a third part extending into a product space in the Su bag, as suggested in Su and discussed above, meets the recitation “the tear initiator extends from the first point within the header to the point within the first part of the first seal.”
	Regarding claim 14, insofar as the tear initiator is formed by the second and third parts of the first seal, as discussed above, making the first seal comprises a first part separating a header and a product space, a second part extending into a header and a third part extending into a product space in the Su bag, as suggested in Su and discussed above, meets the recitation “the tear initiator extends from the first point within the header to the point within the second part of the first seal.”
	Regarding claim 16, Su discloses the claimed invention, especially the third edge being arcuate (Fig. 14).  However, Su does not disclose the fourth edge being arcuate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the fourth edge arcuate in the Su bag, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Moreover, it would have been an obvious matter of design choice to make the fourth edge in the Su bag arcuate or whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
	Furthermore, Su discloses the claimed invention, especially a first seal (54) connecting the first and second walls from the first edge to the second edge.  However, Su does not disclose the first seal comprising an arcuate shape first part, a second part and a third part, and the second and third parts are located at an approximate center of the arcuate shape first part.  Su teaches that it is known in the art form a first seal comprising an arcuate first part (formed with main sealing element 78; Fig. 18), and second and third parts (formed with sealing part 74 that intersects the main sealing element 78; Fig. 18) that are located at an approximate center of the arcuate shape first part.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form a first seal comprising an arcuate first part, a second part and a third part, wherein the second and third parts are located at an approximate center of the arcuate shape first part in the Su bag, as suggested in Su, in order to in order to provide a sealed notch that can be used to initiate opening the bag.
	Forming the first seal with an arcuate first part, a second part and a third part, wherein the second and third parts are located at an approximate center of the arcuate shape first part in the Su bag, as suggested in Su and discussed above, meets the recitations “a header located between the arcuate shape first part of the first seal and the fourth edge, wherein the second part of the first seal extends into the header” and “a product space located between the arcuate shape first part of the first seal and the third edge, wherein the third part of the first seal extends into the product space”.
	Insofar as Su discloses the sealing element (74; Fig. 18) forms a sealed notch (column 5, lines 29-47), forming the first seal with an arcuate first part, a second part and a third part, wherein the second and third parts are located at an approximate center of the arcuate shape first part in the Su bag, as suggested in Su and discussed above, meets the recitations “a tear initiator located at an approximate center of the arcuate shape first part of the first seal, extending from a point between the fourth edge and the second part of the first seal to a point within the second part of the first seal”. 
	Moreover, Su discloses the claimed invention, as discussed above, except for a first assistor and a second assistor formed as holes through the entire thicknesses of the first and second wall, located in the header on either side of the tear initiator.  Dayrit teaches that it is known in the art to form holes through the entire thicknesses of first and second walls, located in a header on either side of a tear initiator in an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form holes through the entire thicknesses of the first and second walls, located in the header on either side of the tear initiator in the Su bag, as in Dayrit, in order to provide a first assistor and a second assistor.  It further noted that forming the sealed notch in Su, as discussed above, meets the recitation “a second seal adjacent the first assistor and a third seal adjacent the second assistor.”
	Regarding claim 17, Su and Dayrit disclose the claimed invention, a discussed above, except for the second part of the first seal and the third part of the first seal each being rectangular.  It would have been an obvious matter of design choice before the effective filing date of the claimed invention to make the second part of the first seal and the third part of the first seal each rectangular in the Su bag, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 18, Su discloses the sealing element (74; Fig. 18) forms a sealed notch (column 5, lines 29-47), forming the first seal with an arcuate first part, a second part and a third part, wherein the second and third parts are located at an approximate center of the arcuate shape first part in the Su bag, as suggested in Su and discussed above, meets the recitation “the tear initiator extends through both the first and second walls.”
Regarding claim 19, Su discloses the sealing element (74; Fig. 18) forms a sealed notch (column 5, lines 29-47), forming the first seal with an arcuate first part, a second part and a third part, wherein the second and third parts are located at an approximate center of the arcuate shape first part in the Su bag, as suggested in Su and discussed above, meets the recitation “the arcuate shape first part of the first seal, the second part of the first seal, the third part of the first seal and the tear initiator are positioned with linear continuity.”

Response to Arguments
Applicant’s arguments filed 05/13/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the cutout of Courvoisier is not the tear initiator that is a slit of the presently presented claims, Courvoisier explicitly discloses the cutout as “slot 8” (column 3, lines 21-27; column 3, lines 46-51; column 3, lines 55-58; column 3, lines 67-68 through column 4, lines 1-3) with a linear continuity (edge 9) starting at a point within the header comprising an unsealed portion of the header and extending to a point within the first seal (Fig. 3).  Therefore, it is maintained the cutout comprising slot (8) with edge (9) in Courvoisier meets the structure implied by the recitation “a tear initiator comprising a slit positioned with linear continuity”.
In response to applicant’s argument that Su fails to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., a starting point of the tear initiator that does not include an edge of the package) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Moreover, there is nothing in applicant’s specification explicitly precluding a starting point of the tear initiator within the header of the bag extending from an edge of the bag.  Therefore, it is maintained the tear initiator (sealed notch 58) extending from a location on a fourth edge of the Su bag (Figs. 14-15; which depicts the fourth edge of the bag as an outer boundary of a bag header) meets the structure implied by the recitation “a tear initiator comprising a slit positioned with linear continuity starting at a point with the header”.
In response to applicant’s argument that Su (and the combination of Su and Dayrit) fails to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., the tear initiator does not consist of an unsealed portion) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Therefore, it is maintained the sealed notch (58) in Su meets the claimed tear initiator, as discussed in the above rejection.  Moreover, Su only discloses the notch (58) being sealed.  Thus, any portion of the header in the Su bag that is outside of the sealed notch (58) is unsealed, which meets the recitation “a tear initiator comprising a slit positioned with linear continuity starting at a point within the header comprising an unsealed portion of the header”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734